DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to applicant’s amendments and arguments filed 03/07/2022. Claims 1-19 and 21 are currently pending for examination on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 12, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno) (of record) in view of Krebs ("Novel Technology to Influence Hardness of Flexible Polyurethane Foams") (of record), Yukawa (US 2009/0038726), and Kurz (DE 102015217472 with English Machine Translation) (of record). 
Regarding claim 1, Tanno discloses a pneumatic tire (title) comprising: a first sound damper (3A) fixed to a tire inner surface (14) and being made of a sponge material ([0039]); a second sound damper (3B) disposed on a tire internal space side of the first sound damper (3A) (see Fig. 2), and being made of a sponge material ([0039]), wherein the first sound damper (3A) has a density greater than a density of the second sound damper (3B) ([0007]). Tanno further discloses that the first sound damper (3A) and the second sound damper (3B) are formed from flexible polyurethane foam ([0039]). Furthermore, it is known that higher density flexible polyurethane foams generally have higher hardness than lower density flexible polyurethane foams (see Fig. 2 of Krebs, “Novel Technology to Influence Hardness of Flexible Polyurethane Foams”). Therefore, because Tanno discloses that the first sound damper (3A) has a density greater than a density of the second sound damper (3B), it would have been obvious that the first sound damper (3A) also has a hardness greater than a hardness of the second sound damper (3B) based on the information provided in Krebs. Tanno fails to disclose, however, that the first sound damper has a hardness in a range of greater than 25 N and no greater than 55 N and that the second sound damper has a hardness in a range of no less than 25 N and less than 55N, where the hardness is measured in accordance with the Method A in Section 6.4 of the test methods as defined under the Hardness Tests in Section 6 of JIS K6400-2 (2012). 
Yukawa teaches a similar pneumatic tire (title) comprising a sound damper (4) fixed to a tire inner surface (3i) and being made of a sponge material ([0022]) in which the sound damper (4) has a hardness of 10 N to 250 N ([0044]), overlapping the claimed range of 25 N to 55 N for both the first sound damper and the second sound damper, where the hardness is measured in accordance with the Method A in Section 6.4 of the test methods as defined under the Hardness Tests in Section 6 of JIS K6400-2 (2012) ([0009]). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yukawa further teaches that this hardness range helps to balance the sound-absorbing capabilities of the sound damper with the durability and crack resistance of the sound damper ([0048]-[0049]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a hardness of the first and a hardness of the second sound damper disclosed by Tanno to be within the range taught by Yukawa because they would have had a reasonable expectation that doing so would help to balance the sound-absorbing capabilities of the sound dampers with the durability of the sound dampers. 
Modified Tanno fails to disclose, however, a sensor retained to at least the first sound damper, the sensor being configured to detect a displacement of the tire inner surface (14) or a physical quantity calculable based on the displacement of the tire inner surface (14). 
Kurz teaches a similar tire (title) comprising: a first material layer (6) fixed to a tire inner surface (4); a second material layer (14) which is a sound damper (abstract) disposed on a tire internal space side of the first material layer (6) (see Fig. 1), and being made of a sponge material ([0046]); and a sensor (3) retained to at least the first material layer (14) ([0046]), the sensor being configured to detect a displacement of the tire inner surface (4) or a physical quantity calculable based on the displacement of the tire inner surface (4) ([0005]). Kurz further teaches that placing the sensor (3) between the first material layer (6) and the second material layer (14) leads to optimal protection of the sensor (3) from mechanical and other stresses ([0016]; [0005]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pneumatic tire as disclosed by modified Tanno by placing a displacement-detecting sensor within the tire as taught by Kurz in order to monitor the displacement of the tire or a physical quantity calculable based on the displacement of the tire. Furthermore, it would have been obvious to place the displacement-detecting sensor between the first sound damper and the second sound damper as suggested by Kurz because they would have had a reasonable expectation that doing so would lead to optimal protection of the sensor from mechanical and other stresses. 
Regarding claim 2, modified Tanno discloses all of the limitations as set forth above for claim 1. As set forth above for claim 1, Kurz teaches (Kurz: see Fig. 1) that the sensor (Kurz: 3) is positioned between the first material layer (Kurz: 6), corresponding to the first sound damper (Tanno: 3A), and the second material layer (Kurz: 14), corresponding to the second sound damper (Tanno: 3B). Because modified Tanno includes the configuration of the sensor between the first material layer and the second material layer, as taught by Kurz, modified Tanno suggests the limitation in claim 2 that the sensor is positioned between the first sound damper and the second sound damper.  
Regarding claim 3, modified Tanno discloses all of the limitations as set forth above for claim 2. Modified Tanno further discloses that the second sound damper (Tanno: 3B) covers at least a part of an internal surface of the first sound damper (Tanno: 3A) in a tire widthwise cross-sectional view (see Modified Figure 1 of Tanno below), the internal surface being opposite to a fixed surface that is fixed to the tire inner surface (Tanno: 14) (see Modified Figure 1 of Tanno below). Kurz teaches that the sensor (Kurz: 3) is retained to at least the first material layer (Kurz: 6) between an internal surface of the first material layer (Kurz: 6) and the second material layer (Kurz: 14) (Kurz: see Fig. 1; [0016]). Because modified Tanno includes the configuration of the sensor between the first material layer and the second material layer, as taught by Kurz, modified Tanno suggests the limitation in claim 3 that the sensor is retained to at least the first sound damper between the internal surface of the first sound damper and the second sound damper. 

    PNG
    media_image1.png
    441
    804
    media_image1.png
    Greyscale

Modified Figure 1, Tanno
	Regarding claim 4, modified Tanno discloses all of the limitations as set forth above for claim 3. Modified Tanno further discloses that the thickness (Tanno: t1) of the first sound damper (Tanno: 3A) is equal to a thickness (Tanno: t2) of the second sound damper (Tanno: 3B) in the tire widthwise cross-sectional view (Tanno: see Present Example 1 in Table 1, [0076]), suggesting the limitation in claim 4 that a maximum thickness of the first sound damper is equal to or smaller than a minimum thickness of the second sound damper in the tire widthwise cross-sectional view. 
	Regarding claims 5 and 16, modified Tanno discloses all of the limitations as set forth above for claims 3 and 4, respectively. Modified Tanno further discloses that the second sound damper (Tanno: 3B) covers the internal surface of the first sound damper (Tanno: 3A) entirely in the tire widthwise cross-sectional view (see Modified Figure 1 of Tanno above). 
	Regarding claims 8, 17, and 18, modified Tanno discloses all of the limitations as set forth above for claims 3, 4, and 5, respectively. Modified Tanno further discloses that the first sound damper (Tanno: 3A) is fixed to the second sound damper (Tanno: 3B) in the direction along the tire inner surface (Tanno: see Fig. 1; [0039]). Kurz teaches that the first material layer (Kurz: 6) is fixed to the second material layer (Kurz: 14) at two locations in the direction along the tire inner surface having the sensor (Kurz: 3) interposed therebetween, in the tire widthwise cross-sectional view (see Modified Figure 1 of Kurz below). Kurz further teaches that embedding the sensor between the first material layer and the second material layer like this leads to protection of the sensor (Kurz: [0004]; [0016]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have embedded the sensor between two locations where the first sound damper and the second sound damper are fixed, as taught by Kurz, because they would have had a reasonable expectation that doing so would lead to better protection of the sensor. 

    PNG
    media_image2.png
    666
    548
    media_image2.png
    Greyscale

Modified Figure 1, Kurz
	Regarding claim 9, modified Tanno discloses all of the limitations as set forth above for claim 1. Modified Tanno further discloses that the first sound damper (Tanno: 3A) and the second sound damper (Tanno: 3B) extend along an entire tire circumference (Tanno: see Fig. 2). 
	Regarding claim 12, modified Tanno discloses all of the limitations as set forth above for claim 1. Kurz teaches that the sensor (Kurz: 3) is retained to both the first material layer (Kurz: 6) and the second material layer (Kurz: 14) (Kurz: see Fig. 1; [0016]). Because modified Tanno includes the configuration of the sensor retained between both the first material layer and the second material layer, as taught by Kurz, modified Tanno suggests the limitation in claim 12 that the sensor is retained to both the first sound damper and the second sound damper. 
	Regarding claim 15, modified Tanno discloses all of the limitations as set forth above for claim 1. Kurz teaches that the sensor (Kurz: 3) can be an accelerometer (Kurz: [0005]). Because modified Tanno includes the sensor as taught by Kurz, modified Tanno suggests the limitation in claim 15 that the sensor is an accelerometer. 
	Regarding claim 21, modified Tanno discloses all of the limitations as set forth above for claim 1. As set forth above for claim 1, it would have been obvious to one of ordinary skill in the art to have chosen the hardness of the first sound damper (Tanno: 3A) and the hardness of the second sound damper (Tanno: 3B) disclosed by Tanno to be within the range of 10 N to 250 N as taught by Yukawa. Thus, modified Tanno discloses a hardness of 10 N to 250 N that overlaps with the claimed range of 35 N to 45 N for the first sound damper and the claimed range of 25 N to 40 N for the second sound damper. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno) (of record) in view of Krebs ("Novel Technology to Influence Hardness of Flexible Polyurethane Foams") (of record), Yukawa (US 2009/0038726), and Kurz (DE 102015217472 with English Machine Translation) (of record) as applied to claim 5 above, and further in view of Kashiwai (JP 2004276809 with English Machine Translation) (of record). 
Regarding claims 6 and 7, modified Tanno discloses all of the limitations as set forth above for claim 5. Regarding the limitations in claim 6, modified Tanno fails to disclose that the second sound damper (Tanno: 3B) covers at least a part of edge surfaces of the first sound damper (Tanno: 3A), the edge surfaces being continuous with the internal surface of the first sound damper (Tanno: 3A) and being located on two sides in a direction along the tire inner surface, in the tire widthwise cross-sectional view. Regarding the limitations in claim 7, modified Tanno discloses that the second sound damper (Tanno: 3B) covers the internal surface of the first sound damper (Tanno: 3A) entirely (Tanno: see Fig. 1). Modified Tanno fails to disclose, however, that the second sound damper (Tanno: 3B) covers the edge surfaces of the first sound damper (Tanno: 3A) entirely, in the tire widthwise cross-sectional view. 
Kashiwai teaches a similar pneumatic tire (abstract) in which a first sound damper (8) is fixed to a tire inner surface (7) and a second sound damper (9) is disposed on an internal space side of the first sound damper (8) (see Fig. 2). Kashiwai further teaches that the second sound damper (9) covers edge surfaces of the first sound damper (8) entirely, in the tire widthwise cross-sectional view (see Fig. 2; [0029]). Kashiwai further teaches that this configuration can help reduce sound generated in the tire air chamber ([0034]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sound damper as disclosed by modified Tanno to cover the edge surfaces of the first sound damper entirely as taught by Kashiwai, thereby suggesting the claim limitations of claims 6 and 7, because they would have had a reasonable expectation that doing so would lead to a further reduction in the sound generated in the tire air chamber. 
Regarding claim 19, modified Tanno discloses all of the limitations as set forth above for claim 6. Modified Tanno further discloses that the first sound damper (Tanno: 3A) is fixed to the second sound damper (Tanno: 3B) in the direction along the tire inner surface (Tanno: see Fig. 1; [0039]). Kurz teaches that the first material layer (Kurz: 6) is fixed to the second material layer (Kurz: 14) at two locations in the direction along the tire inner surface having the sensor (Kurz: 3) interposed therebetween, in the tire widthwise cross-sectional view (see Modified Figure 1 of Kurz above). Kurz further teaches that embedding the sensor between the first material layer and the second material layer like this leads to protection of the sensor (Kurz: [0004]; [0016]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have embedded the sensor between two locations where the first sound damper and the second sound damper are fixed, as taught by Kurz, because they would have had a reasonable expectation that doing so would lead to better protection of the sensor.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno) (of record) in view of Krebs ("Novel Technology to Influence Hardness of Flexible Polyurethane Foams") (of record), Yukawa (US 2009/0038726), and Kurz (DE 102015217472 with English Machine Translation) (of record) as applied to claim 1 above, and further in view of Nakakita (JP 2011020479 with English Machine Translation) (of record).
Regarding claims 10 and 11, modified Tanno discloses all of the limitations as set forth above for claim 1. Regarding the limitations in claim 10, modified Tanno fails to disclose, however, that a surface of the second sound damper (Tanno: 3B) on the tire internal space side is provided with irregularities. Regarding the limitations in claim 11, modified Tanno also fails to disclose that the irregularities are configured from a plurality of protruding ribs extending in a tire circumferential direction and a recessed groove defined between the plurality of protruding ribs. 
Nakakita teaches a similar pneumatic tire (title) in which a first sound damper (10) is fixed to a tire inner surface (2S) and a second damper (11) is disposed on a tire internal space side of the first sound damper (10) (see Fig. 4). Nakakita further teaches that a surface of the second sound damper (11) on the tire internal space side is provided with irregularities (20 and 21; see Fig. 4). Nakakita further teaches that the irregularities (20 and 21) are configured from a plurality of protruding ribs (21) extending in a tire circumferential direction and a recessed groove (20) defined between the plurality of protruding ribs (21) (see Fig. 4). Nakakita further teaches that these irregularities increase the surface area of the second sound damper (11), thereby increasing the sound controlling characteristics of the second sound damper (11) ([0039]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sound damper as disclosed by modified Tanno to include the irregularities as taught by Nakakita, thereby suggesting the claim limitations of claims 10 and 11, because they would have had a reasonable expectation that doing so would lead to increasing sound controlling characteristics of the second sound damper.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno) (of record) in view of Krebs ("Novel Technology to Influence Hardness of Flexible Polyurethane Foams") (of record), Yukawa (US 2009/0038726), and Kurz (DE 102015217472 with English Machine Translation) (of record) as applied to claim 12 above, and further in view of Mancosu et al. (US 7,404,317) (Mancosu) (of record). 
Regarding claim 13, modified Tanno discloses all of the limitations as set forth above for claim 12. Modified Tanno fails to disclose, however, that the sensor (Kurz: 3) is included in a communication device, the communication device comprising a communicating unit wirelessly communicative to an external device external to the tire. 
Mancosu teaches a similar tire (11) in which a sensor (3) is fixed to a sound damper (332) on a tire inner surface (see Fig. 1). Mancosu further teaches that this sensor is an accelerometer (Col. 7, lines 33-44), which by definition detects a displacement of the tire inner surface or a physical quantity calculable based on the displacement of the tire inner surface. Mancosu further teaches that the sensor (3) is included in a communication device, the communication device comprising a communicating unit (31) wirelessly communicative to an external device external to the tire (Col. 7, lines 7-10). Mancosu further teaches that this communication device and external device are useful to remotely monitor the properties of the tire that the sensor detects (Col. 1, lines 53-60). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor as disclosed by modified Tanno to be included in a communication device as taught by Mancosu in order to remotely monitor the tire properties detected by the sensor. 
Regarding claim 14, modified Tanno discloses all of the limitations as set forth above for claim 13. Mancosu teaches that the sensor (Mancosu: 3) which is included in a communication device further comprises a storage unit (Mancosu: 35) that is capable of storing a detected value detected by the sensor (Mancosu: 3) or a calculated value calculated based on the detected value (Mancosu: Col. 8, lines 6-27). Because modified Tanno includes the communication device taught by Mancosu, modified Tanno suggests the claim limitations in claim 14 that the communication device further comprises a storage unit that is capable of storing a detected value detected by the sensor or a calculated value calculated based on the detected value. 
Response to Arguments
Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 9th, 2021. 
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Tanno fails to disclose that the hardness of the first sound damper is greater than the hardness of the second sound damper and that Tanno fails to disclose a sensor retained in the sound absorbing member, examiner respectfully disagrees. In the applicant’s argument, applicant argues against the Tanno reference individually. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the above rejection, Tanno is not solely relied upon to teach that the hardness of the first sound damper is greater than the hardness of the second sound damper. Instead, the NPL reference, Krebs, is relied upon to show that it would have been obvious for the hardness of the first sound damper to be greater than the hardness of the second sound damper since the density of the first sound damper disclosed by Tanno is greater than the density of the second sound damper. Additionally, the Yukawa reference is used to make obvious the particular range of hardness values claimed in claim 1. Furthermore, the Tanno reference is not relied upon to teach that a sensor is retained in the sound absorbing member. Instead, Kurz is used to show that it would have been obvious to place a sensor between the first sound damper and the second sound damper disclosed by Tanno. Therefore, applicant’s arguments against the Tanno reference individually are not persuasive.  
As such, claims 1-19 and 21 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749